OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    PO BOX 12308, CAPITOL STATION, AUSTIN, TEXAS ^ ^

                 STATE ©F TE
                 PENALTY FO#                                 02 1R
                 PRBVATE US                                  0006557458       JAN 1 3   20
 1/5/2015                                                    MAILED FROM ZIP CODE 78 ;0 i
 nilw-v,w„, EDWARD
 HINOJOSA,  _„                 TrvCt. No.1042235fA                           WR-82,619-
 On this day, the application fo'rVMtOZ Writ .of Habeas Corpus has been receiv-
 and presented to the Court.      y\?i-->*/.*;•/*••
                                        " =«- '                          Abel Acosta, C!c;ik

                               EDWARD HINOJOSA
                               BETO I UNIT - TDC # 1388352
                                                                                 UTF




1EBN3B
                                           •ir|ji|.j||HI.,|l,||||||M»H'U'ttll,l",'lM'